DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,921,419. 
	Regarding claim 1, claim 1 of U.S. Patent No. 10,921,419 discloses
	(a) wirelessly transmitting a first radio signal at a first frequency, the first signal encoding a command (Claim 1: to wirelessly transmit a first radio signal at a first frequency, the first signal encoding a command); 
	(b) wirelessly transmitting a second radio signal at a second frequency, the second frequency being different than the first frequency (Claim 1: to wirelessly transmit a second radio signal at a second frequency, the second frequency being different than the first frequency); 
	(c) taking measurements of reflections of the second radio signal, including reflections from a backscatter node(Claim 1: to take measurements of reflections of the second radio signal, including reflections from a backscatter node), while
 (I) the apparatus is transmitting the second radio signal at the second frequency (Claim 1: (I) the apparatus is transmitting the second radio signal at the second frequency) and
(II) changes in impedance are occurring, in response to the command, in the backscatter node (Claim 1: (II) changes in impedance are occurring, in response to the command, in the backscatter node); and
	(d) extracting, from the measurements, a signal from the backscatter node (Claim 1: extract, from the measurements, a signal from the backscatter node).
	Regarding claim 2, claim 2 of U.S. Patent No. 10,921,419 discloses wherein the second signal is transmitted at an average EIRP that is less than or equal to −13.3 dBm (Claim 2: the transceiver is configured to transmit the second signal at an average EIRP that is less than or equal to −13.3 dBm).
	Regarding claim 3, claim 3 of U.S. Patent No. 10,921,419 discloses the first frequency is in an ISM radio frequency band (Claim 3: wherein the first frequency is in an ISM radio frequency band).
	Regarding claim 4, claim 4 of U.S. Patent No. 10,921,419 discloses wherein the second signal is a Wi-Fi signal (Claim 4: wherein the second signal is a Wi-Fi signal).
	Regarding claim 5, claim 5 of U.S. Patent No. 10,921,419 discloses the second signal is a Bluetooth signal (Claim 5: the second signal is a Bluetooth signal).
	Regarding claim 6, claim 6 of U.S. Patent No. 10,921,419 discloses wherein the second signal is a Zigbee signal (Claim 6: the second signal is a Zigbee signal).
	Regarding claim 7, claim 7 of U.S. Patent No. 10,921,419 discloses wherein the second signal is a carrier signal that carries a third signal (Claim 7: the second signal, as transmitted by the transceiver, is a carrier signal that carries a third signal).
	Regarding claim 8, claim 8 of U.S. Patent No. 10,921,419 discloses wherein the first signal is transmitted at the first frequency and simultaneously the second signal is transmitted at the second frequency (Claim 8: transmit the first signal at the first frequency and simultaneously to wirelessly transmit the second signal at the second frequency).
	Regarding claim 9, claim 9 of U.S. Patent No. 10,921,419 discloses wherein the method further comprises calculating, based on the measurements, a location of the backscatter node (Claim 9: to calculate, based on the measurements, a location of the backscatter node).
	Regarding claim 10, claim 10 of U.S. Patent No. 10,921,419 discloses wherein the method further comprises: (a) performing a sweep of the second frequency and take a set of readings during the sweep in such a way that (i) the second frequency changes during the sweep, and (ii) for each value, respectively, in a set of different values of the second frequency during the sweep, taking the actions described in clause (i) of claim 1; and (b) calculating, based on the set of readings, a location of the backscatter node (Claim 10: wherein: (a) the transceiver is configured to sweep the second frequency and take a set of readings during the sweep in such a way that (i) the second frequency changes during the sweep, and (ii) for each value, respectively, in a set of different values of the second frequency during the sweep, the transceiver takes the actions described in clause (i) of claim 1; and (b) the one or computers are programmed to calculate, based on the set of readings, a location of the backscatter node).
	Regarding claim 11, claim 11 of U.S. Patent No. 10,921,419 discloses wherein the method further comprises calculating, based on the set of readings, a power delay profile (Claim 11: to calculate, based on the set of readings, a power delay profile).
	Regarding claim 12, claim 12 of U.S. Patent No. 10,921,419 discloses wherein the method further comprises: (a) identifying, in the power delay profile, a specific peak of normalized power; and (b) estimating, for the specific peak, a time-of-flight between the transceiver and the backscatter node (Claim 12: wherein the one or more computers are programmed: (a) to identify, in the power delay profile, a specific peak of normalized power; and (b) to estimate, for the specific peak, a time-of-flight between the transceiver and the backscatter node).
	Regarding claim 13, claim 13 of U.S. Patent No. 10,921,419 discloses wherein: (a) the power delay profile includes a set of peaks of normalized power, including the specific peak, that are each above a specific threshold of normalized power; (b) normalized power at each of the peaks, respectively, is a function of time-of-flight; and (c) the time-of-flight for the specific peak is smaller than the time-of-flight for each other peak, respectively, in the set of peaks (Claim 13: wherein: (a) the power delay profile includes a set of peaks of normalized power, including the specific peak, that are each above a specific threshold of normalized power; (b) normalized power at each of the peaks, respectively, is a function of time-of-flight; and (c) the time-of-flight for the specific peak is smaller than the time-of-flight for each other peak, respectively, in the set of peaks).
	Regarding claim 14, claim 14 of U.S. Patent No. 10,921,419 discloses wherein: (a) the power delay profile includes a set of peaks of normalized power, including the specific peak, that are each above a specific threshold of normalized power; and (b) the normalized power for the specific peak is greater than the normalized power for each other peak, respectively, in the set of peaks (Claim 14: wherein: (a) the power delay profile includes a set of peaks of normalized power, including the specific peak, that are each above a specific threshold of normalized power; and (b) the normalized power for the specific peak is greater than the normalized power for each other peak, respectively, in the set of peaks).
	Regarding claim 15, claim 15 of U.S. Patent No. 10,921,419 discloses wherein: (a) the second frequency is a member of a set of frequencies, each frequency in the set of frequencies being different than the first frequency; and (b) for each specific frequency in the set of frequencies, respectively, the second radio signal is wirelessly transmitted at the specific frequency at a time at which the changes in impedance are occurring (Claim 15: wherein: (a) the second frequency is a member of a set of frequencies, each frequency in the set of frequencies being different than the first frequency; and (b) the apparatus is configured in such a way that for each specific frequency in the set of frequencies, respectively, the apparatus wirelessly transmits the second radio signal at the specific frequency at a time at which the changes in impedance are occurring).
	Regarding claim 16, claim 16 of U.S. Patent No. 10,921,419 discloses wherein the bandwidth of the set of frequencies is at least 20 MHz (Claim 16: wherein the bandwidth of the set of frequencies is at least 20 MHz).
	Regarding claim 17, claim 17 of U.S. Patent No. 10,921,419 discloses wherein the method further comprises estimating phase of the second signal for each frequency in the set of frequencies, respectively (Claim 17: wherein the one or computers are programmed to estimate phase of the second signal for each frequency in the set of frequencies, respectively).

Allowable Subject Matter
Claims 1-17 would be allowable if the terminal disclaimer is filed to overcome an obviousness-type double patenting rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648